DENY and Opinion Filed October 6, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01022-CV

   IN RE URBAN 8 LLC AND URBAN 8 MANAGEMENT LLC, Relators

           Original Proceeding from the 191st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-21-08919

                         MEMORANDUM OPINION
                Before Justices Osborne, Partida-Kipness, and Smith
                            Opinion by Justice Osborne
      Relators ask for a writ of mandamus to vacate an order denying a motion to

set aside a default judgment. To be entitled to mandamus relief, relators must show

that the trial court clearly abused its discretion and that they lack an adequate remedy

by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding).

      After reviewing the petition and the record before us, we conclude relators

have not shown they are entitled to mandamus relief. Accordingly, we deny the
     petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



221022f.p05
                                        /Leslie Osborne/
                                        LESLIE OSBORNE
                                        JUSTICE




                                      –2–